UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1723



KAMIL A. MESAYS,

                                              Plaintiff - Appellant,

          versus


DAVID H. HUGEL, ADMINISTRATOR MARYLAND MOTOR
VEHICLE ADMINISTRATION,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Richard D. Bennett, District Judge. (CA-
04-1570-RDB)


Submitted: September 17, 2004             Decided:   October 18, 2004


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kamil A. Mesays, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Kamil   A.   Mesays   appeals   the   district   court’s   order

dismissing his complaint without prejudice.        We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.       See Mesays v. Hugel, No.

CA-04-1570-RDB (D. Md. May 28, 2004).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




                                 - 2 -